IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,661-04




IN RE YOLANDA SALDIVAR, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 704424 IN THE 214TH DISTRICT COURT
FROM NUECES COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, she contends that she has contacted the District Clerk of Nueces
County to determine how much it will cost her to purchase copies of the clerk’s record and reporter’s
record from her trial.  Although the clerk responded to Relator’s initial inquiries, Relator alleges that
the clerk has not responded to her most recent query, and has not advised Relator of the total cost
to purchase her trial records.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of Nueces
County, is ordered to file a response by stating whether or not Relator has been advised of the total
cost of purchasing the clerk and reporter’s records from her trial in cause number 704424 from the
214th District Court, and if not, why not. This application for leave to file a writ of mandamus shall
be held in abeyance until Respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.

Filed: September 18, 2013
Do not publish